Name: Commission Regulation (EEC) No 2793/84 of 2 October 1984 on the supply of various consignments of cereals and rice to the International Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 10 . 84 Official Journal of the European Communities No L 263/ 17 COMMISSION REGULATION (EEC) No 2793/84 of 2 October 1984 on the supply of various consignments of cereals and rice to the International Committee of the Red Gross as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European. Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84(2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ( ¢'), as last amended by Regulation (EEC) No 1025/84(4), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (5), as amended by Regulation (EEC) No 3331 /82 (6), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (J), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (s), as last amended by Regulation (EEC) No 2543/73 (9), and in particular Article 3 thereof, &gt; Having regard to the opinion of the Monetary Committee, Whereas on 30 May 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice ('"), as last amended by Regulation (EEC) No 3323/81(11); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be . supplied and the supply conditions ; &gt; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 October 1984. For the Commission Poul DALSAGER Member of the Commission  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 107, 19 . 4 . 1984, p. 1 . ') OJ No L 166, 25 . 6 . 1976, p. 1 . 4) OJ No L 107, 19 . 4 . 1984, p. 13 . s) OJ No L 281 , 1 . 11 . 1975, p. 89 . 6) OJ No L 352, 14 . 12 . 1982, p. l . 7 OJ No L 124, 11 . 5 . 1984, p. 1 . (K) OJ No 106, 30 . 10 . 1962, p . 2553/62 . O OJ No L 263,' 19 . 9 . 1973 , p . 1 . ("') OJ No L 192, 26 . 7 . 1980, p . 11 . (") OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 263/ 18 Official Journal of the European Communities 4 . 10 . 84 ANNEX I 1 . Programme : 1984 2 . Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Gaza and Cis Jordan 4. Product to be mobilized : common wheat flour 5 . Total quantity : 1 100 tonnes (1 507 tonnes of cereals) 6 . Number of lots : one ( in two parts : 500 tonnes  Gaza and 600 tonnes  Cis Jordan) 7 . Intervention agency responsible for conducting the procedure : Verkoop- en. Inkoopbureau (VIB), Kouvenderstraat 229 , NL-6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : ' - flour of fair and sound merchantable quality , free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5 % minimum (N X 6,25 in terms of dry matter) ( ICC Method No 105)  Hagberg falling number of at least 180 , including the preparation (agitation), time of 60 seconds ( ICC Method No 107)  ash content : 0,62% maximum , referred to dry matter ( ICC Method No 104) 10 . Packaging :  in new bags ( in 20-foot , containers) :  jute sacks of a minimum weight of 600 g, or r composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 15 cm followed by in letters at least 5 cm high : 500 tonnes  Gaza : ' ISR-23 / GA / WHEAT FLOUR / ASHDOD / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 600 tonnes  Cis Jordan : ' ISR-23 / WB / WHEAT FLOUR / ASHDOD / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Ashdod 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 16 October 1984 16 . Shipment period : 1 , to 30 November 1984 17 . Security : 12 - ECU per tonne Notes : 1 . Since the goods may be rebagged , the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 2 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 4. 10 . 84 Official Journal of the European Communities No L 263/ 19 ANNEX II 1 . Programme : 1984 2. Recipient : International Committee of the Red Cross ( ICRC) 3 . Place or country of destination : the Philippines 4 . Product to be mobilized : fully milled long grain rice 5 . Total quantity : 500 tonnes (1 450 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale risi , piazza Pio XI, 1 , I-Milano (telex .334 032) i 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3% maximum  spotted grains : 1,5% maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20% maximum 10 . Packaging :  in bags :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags : a red cross 15 X 15 cm followed by in letters at least 5 cm high : 'PHL-32 / RICE / MANILA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing .: Manila 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 October 1984 16 . Shipment period : 1 to 30 November 1984 17 . Security : 12 ECU per tonne  18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary on delivery, the following documents :  certificate of origin  phytosanitary certificate  pro forma invoices Notes : 1 . Since the goods may be rebagged , the successful tenderer must provide 2 % of empty bags of the same quality as ' those containing the goods , with the marking followed by a capital 'R '. 2 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required .